        Case 3:20-cv-05350-MCR-EMT Document 17 Filed 07/27/21 Page 1 of 2



                                                                           Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


ADOLPHUS T. ROOKS,
FDOC Inmate No. 034390,

        Plaintiff,

v.                                            CASE NO. 3:20cv5350-MCR-EMT

NURSE PHILLIPS, et al.,

     Defendants.
________________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on June 15,

2021.     ECF No. 16.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
       Case 3:20-cv-05350-MCR-EMT Document 17 Filed 07/27/21 Page 2 of 2



                                                                             Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No. 16,

is adopted and incorporated by reference in this Order.

       2.     Plaintiff’s amended complaint, ECF No. 14, is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 27th day of July 2021.



                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5350-MCR-EMT
